DETAILED ACTION
This action is in response to the amendment dated 4/22/2022.  Claims 1, 7, 8 and 15 are currently amended.  Claims 2-5 and 16-25 have been canceled.  No claims are newly added.  Presently, claims 1, 6-15 and 26-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 35 U.S.C. 112 Rejections section on page 7 of the response dated 4/22/2022, with respect to the rejections of claim 7 and 8 under 35 U.S.C. 112(b) as provided in the Office action dated 2/9/2022 have been fully considered and are persuasive.  It is considered that the amendment to claims 7 and 8 overcomes the rejections of claims 7 and 8 under 35 U.S.C. 112(b) as provided in the Office action dated 2/9/2022.  The rejections of claims 7 and 8 under 35 U.S.C. 112(b) as provided in the Office action dated 2/9/2022 have been withdrawn. 
Applicant’s arguments, see 35 U.S.C. 102 Rejections section on page 7 of the response dated 4/22/2022 with respect to the rejection of claims 1-4, 7, 12, 14-16, 26 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Osterode (US 4505292) as provided in the Office action dated 2/9/2022 have been fully considered and are persuasive.  It is considered that the amendments to claims 1 and 15 to include the indicated allowable subject matter of claims 5 and 19 with the intervening claims, respectively, overcomes the rejections of claims 1-4, 7, 12, 14-16, 26 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Osterode (US 4505292) as provided in the Office action dated 2/9/2022. The rejections of claims 1-4, 7, 12, 14-16, 26 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Osterode (US 4505292) as provided in the Office action dated 2/9/2022 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 7, line 1: replace “entirity” with --entirety--.

The amendment to the claim was to correct a typographical error with the word “entirety”.

Allowable Subject Matter
Claims 1, 6-15 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve assembly having a valve body including a seat-retainer chamber; a floating seat ring and a static seal wherein the inner sidewall of the seat-retainer chamber is at least partially defined by a sleeve; the inner sidewall of the seat-retainer chamber is at least further partially defined by a seat retainer; the floating seat ring is disposed between at least a portion of the sleeve and at least a portion of the seat retainer; and the static seal is disposed in a cavity located radially between a longitudinally extending portion of the floating seat ring and a surface of the sleeve and located longitudinally between a bottom surface of the floating seat ring and a surface of the seat retainer in combination with the other limitations of the claim.
Claims 6-12 and 14 depend from claim 1, either directly or indirectly, and, therefore, claims 6-12 and 14 are allowed for containing the allowed subject matter of claim 1.
Regarding claim 13, the prior art of record does not disclose or suggest wherein the beveled surface of the floating seat ring is configured to be oriented at an angle of about 3 degrees in relation to an outer beveled surface of the first portion of the plug head, and the edge of the beveled surface of the seat ring is configured to contact the plug head at the outer beveled surface of the first portion of the plug head in combination with the other limitations of the claim.
Regarding claim 15, the prior art of record does not disclose or suggest a method of forming a valve assembly comprising providing a valve body with a seat-retainer chamber; positioning a floating seat ring adjacent an inner sidewall of the seat-retainer chamber; positioning a static seal radially between the seat ring and the inner sidewall of the seat-retainer chamber; at least partially defining the inner sidewall of the seat-retainer chamber by a sleeve and a seat retainer, wherein the seat ring is disposed between at least a portion of the sleeve and at least a portion of the seat retainer; disposing the static seal in a cavity located radially between a longitudinally extending portion of the seat ring and a surface of the sleeve and located longitudinally between a bottom surface of the seat ring and a surface of the seat retainer in combination with the other limitations of the claim.
Claims 26-28 depend from claim 15, either directly or indirectly, and, therefore, claims 26-28 are allowed for containing the allowed subject matter of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753